In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus. Upon consideration of relators’ motion to expedite, it is ordered by the court that the motion is granted and that this case shall proceed as an expedited election case pursuant to S.Ct.Prae.R. 12.08.
It is further ordered by the court that the following briefing schedule is set for presentation of evidence and filing of briefs:
Respondents shall file an answer to the complaint and a response to the motion for other writ or interim relief no later than February 5, 2015; relators shall file their evidence and brief no later than February 9, 2015; respondents shall file their evidence and brief no later than February 12, 2015; and relators may file a reply brief no later than February 17, 2015.
It is further ordered that pursuant to S.Ct.Prae.R. 12.08(C), service of all documents in this case shall be served on the date of filing by personal service, facsimile transmission, or e-mail.